Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis US 2013/0046415.

Curtis teaches:
17. An energy management system for a building, comprising: 
a controller (ie. master controller 101, FIG1 and/or respective connected controllers) in communication with one or more electric consuming devices, an electric energy storage (one or more (113-117, FIG1), and a charger (ie interface 102 that charges vehicle) configured to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis US 2013/0046415 in view of Kasberger et al. US 2018/0351363. 

Curtis fails to teach:
18. The energy management system of claim 17, wherein the controller is further configured to increase a charging energy threshold of the electric energy storage in anticipation of the power outage.  	Kasberger teaches wherein a  controller is further configured to increase a charging energy threshold of the electric energy storage in anticipation of the power outage (see para. 68).
	It would have been obvious to incorporate said controller functionality as taught by Kasberger into the system of Curtis with the motivation of providing desirable and more reliable .   
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis US 2013/0046415 in view of Bogdan et al. US 2018/0157231. 

Curtis fails to teach:
19. The energy management system of claim 17, wherein the controller is further configured to predict the power outage based on user input.  
	Bogdan teaches a controller is further configured to predict the power outage based on user input (see para. 281).
	It would have been obvious to incorporate said controller functionality as taught by Bogdan into the system of Curtis with the motivation of providing known and desirable reliability via user input capability. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis US 2013/0046415 in view of Jones et al. US 2020/0036232. 

Curtis fails to teach:
20. The energy management system of claim 17, wherein the controller is further configured to instruct the electric vehicle to recharge the battery and return to the building at a predefined time before stored energy of the energy storage falls below a predefined value.
	Jones teaches wherein the controller is further configured to instruct an electric vehicle to recharge the battery and return to the building at a predefined time before stored energy of the energy storage falls below a predefined value (see para. 37).
	It would have been obvious to incorporate said controller functionality as taught by Jones into the system of Curtis with the motivation of providing known and superior electric vehicle charge control functionality. 


Allowable Subject Matter
Claims 1-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836